Title: From John Adams to Thomas Jefferson, 31 July 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      London July 31. 1786
     
     I have recd, the Ratification of the Prussian Treaty, and next Thursday Shall Sett off for the Hague in order to exchange it with the Baron De Thulemeyer.
     Your favour of the 11th. instant I have recd. There are great and weighty Considerations urged in it in favour of arming against the Algerines, and I confess, if our States could be brought to agree, in the Measure, I Should be very willing to resolve upon eternal War with them. But in Such a Case We ought to conduct the War with Vigour, and protect our Trade and People. The Resolution to fight them would raise the Spirits and Courage of our Countrymen immediately, and We might obtain the Glory of finally breaking up these nests of Banditti. But Congress will never, or at least not for years, take any Such Resolution, and in the meantime our Trade and Honour suffers beyond Calculation.— We ought not to fight them at all, unless We determine to fight them forever.
     
     This thought is I fear, too rugged for our People to bear. to fight them at the Expence of Millions, and make Peace after all by giving more Money and larger Presents than would now procure, perpetual Peace, Seems not to be Œconomical.— Did Monsieur De Massae, carry his Point without making the Presents. Did Louis 14. obtain his Point without making the Presents? has not France made Presents ever Since? Did any Nation ever make Peace with any one Barbary State, without making the Presents? is there one Example of it? I believe not.— and fancy you will find that even Massae himself made the Presents.
     I agree in Opinion of the Wisdom and Necessity of a Navy for other Uses, but am apprehensive it will only make bad worse with the Algerines. I will go all Lengths with you in promoting a Navy, whether to be applied to the Algerines or not. but I think at the Same time We should treat. Your Letter however has made me easier upon this Point.— Nevertheless I think you have rather undercalculated the Force necessary to humble the Algerines. They have now fifty Gun Boats, which being Small objects in Smooth Water against great Ships in rough Water are very formidable. None of these existed in the time of Monsieur Massae. The Harbour of Algiers too is fortified all round, which it was not, in Mr Massaes time, which renders it more difficult and dangerous to attempt a Blockade.
     I know not what dependence is to be had upon Portugal and Naples, in Case of a War with the Barbarians. perhaps they might assist us, in some degree.—
     Blocking Algiers would not obtain Peace with Morocco Tunis or Tripoli, so that our Commerce would still be exposed.
     After all, tho I am glad We have exchanged a Letter upon the subject, I percieve that neither Force nor Money will be applied. our States are so backward that they will do nothing for some Years. if they get Money enough to discharge the Demands upon them in Europe, already incurred, I shall be agreably disappointed.— A Disposition Seems rather to prevail among our Citizens to give up all Ideas of Navigation and naval Power, and lay themselves consequently at the Mercy of Foreigners, even for the Price of their Produce.— It is their Concern, and We must submit. for your Plan of fighting will no more be adopted than mine of negotiating.— This is more humiliating to me, than giving the Presents would be.
     I have a Letter from Mr Jay of 7. July, by Packet, containing

nothing but an Acknowledgment of the Receipt of our Letter of 25. of April.—
     N. Hampshire and R. Island have suspended their Navigation Acts and Massachusetts now left alone will suspend theirs, so that all will be left to the Convention, whose system if they form one, will not be compleated adopted and begin to operate under Several years.—
     Congress have recd the Answer which you saw, to my Memorial of 30 Nov. and Mr Ramsay writes me, he is not distressed at it, because it will produce a repeal of all the Laws, against recovering private Debts.
     With every Sentiment of Friendship I am / yours
     
      John Adams
     
    